DISCIPLINARY PROCEEDINGS
JiPER CURIAM *.
Respondent, Anne T. Turissini, was formally charged with failing to communicate with a client, in violation of Rule 1.4 of the Rules of Professional Conduct, failing to return client property upon termination of representation, in violation of Rule 1.16(d) of the *328Rules of Professional Conduct, and failing to cooperate with the disciplinary authority in its investigation of alleged misconduct, in violation of Rule 8.4(g) of the Rules of Professional Conduct. The facts developed at the hearing that respondent represented Constance Lewis in connection with a personal injury claim and a juvenile matter for her family. Respondent failed to return Ms. Lewis’ telephone calls for several months and respondent failed to return one of Ms. Lewis’ files upon demand. Consequently, Lewis filed a complaint against respondent. Despite three requests by Disciplinary Counsel, respondent failed to provide a written response to the complaint. Pursuant to a subpoena, respondent appeared before the Disciplinary Board where respondent stated that she would provide documentation to Disciplinary counsel regarding her treatment for depression, which she stated contributed to her negligence. Thereafter, respondent failed to provide Disciplinary Counsel with the requested information.
Both the Hearing Committee and Disciplinary Board believed that respondent committed the violations which form the basis of the formal charges, but that the violations were the result of respondent’s severe depression. Additionally, both the Hearing Committee and Disciplinary Board found that respondent had successfully dealt with her problems and substantially recovered with the assistance of medication.
The Disciplinary Board recommended that respondent be suspended for 1 year and 1 day with the suspension deferred and respondent being placed on supervised probation for two years subject to the following conditions:
|21. Respondent shall continue therapy for depression with her mental health care provider and comply with said treatment directives of her therapist, unless and until Disciplinary Counsel is satisfied, upon a report from her treating psychologist, that said treatment is no longer medically necessary.
2. Respondent’s probation monitor is to provide quarterly reports to Disciplinary Counsel verifying her participation in therapy. The probation monitor shall be selected from a list of three names submitted to respondent and her counsel, Sheila Myers, by the Chief Disciplinary Counsel or is to be the probation monitor appointed by the Disciplinary Board for respondent’s judicial district under the probation system recently enacted by this Court.
3. Respondent is to timely pay all bar dues and disciplinary assessment fees and comply with all CLE requirements.
4. Respondent shall answer any and all complaints sent to her by the Office of Disciplinary Counsel within the time allowed.
5. Respondent shall not engage in further misconduct and shall not violate the Rules of Professional Conduct.
6. Respondent shall pay all costs of these proceedings prior to the expiration of the probationary period on a payment schedule to be arranged between respondent and the Disciplinary Board Administrator.
7. If any of the above enumerated terms of probation are violated, then the Disciplinary Board retains the authority to extend, modify or revoke the probation, which may include a recommendation to the Court that the original suspension should issue. Any action to revoke respondent’s probation shall be initiated by motion from Disciplinary Counsel or at request of the probation monitor and shall be heard by a panel of the Disciplinary Board summarily.
Upon a review of the record of the Disciplinary Board’s findings and recommendations, and the record filed herein, it is the decision of this court that the Disciplinary Board’s recommendations be adopted.
Accordingly, it is ordered that respondent, Anne T. Turissini, be suspended from the practice of law for a period of one year and one day from the finality of this decision, suspension deferred and Ms. Turissini being *329placed on supervised probation for a period of two years subject to the conditions recommended by the Disciplinary Board. Following successful completion of probation, the suspension shall be set aside without further order of the court.
SUSPENSION ORDERED, DEFERRED WITH PROBATION
LEMMON, J., not on panel.

 Lemmon, J., not on panel. Rule IV, § 3.